Case 2:13-cr-20597-AJT-MKM ECF No. 177 filed 06/26/20   PageID.749   Page 1 of 4




                       United States District Court
                       Eastern District of Michigan
                            Southern Division

United States of America,

                  Plaintiff,              Criminal No. 13-20597

v.                                        Hon. Arthur J. Tarnow

D-6 Kevin Backstrom,

                  Defendant.




 United States’ Response and Brief in Opposition to Defendant’s Motion
                      For Compassionate Release



      Kevin Backstrom pleaded guilty to conspiracy to distribute cocaine

and was sentenced to 94 months’ in prison. (R. 151, Judgment). He

recently filed a letter, which the court construed as a motion for

compassionate release. The court ordered the United States to respond,

appointed counsel for Backstrom, and set a hearing for July 6, 2020 at

3:00 pm.




                                      1
Case 2:13-cr-20597-AJT-MKM ECF No. 177 filed 06/26/20   PageID.750   Page 2 of 4




      If a defendant makes such a motion, the district court may not act

on it unless the defendant files it “after” either completing the

administrative process within the Bureau of Prisons or waiting 30 days

from when the warden at his facility received his request. 18 U.S.C.

§ 3582(c)(1)(A); United States v. Alam, --- F.3d ----, 2020 WL 2845694,

at *2-*3 (6th Cir. 2020). As the Sixth Circuit explained in Alam,

exhaustion of administrative remedies is “a mandatory condition” that

“must be enforced” when the government raises it. Id.

      The Bureau of Prisons (or BOP) has no record of a request from

Backstrom for compassionate release. Backstrom states that he “asked

for a social furlough under the CARES Act but did not receive an

adequate response.” (R: 174 Backstrom 5/26/2020 Letter). He does not

state when he submitted the request to the Warden. BOP Counsel have

advised the U.S. Attorney’s Office that social furloughs are used for

events such as family funerals, but not for long term placement.

Further, the BOP advises undersigned counsel that the have no record

that Backstrom submitted a request for a Reduction in Sentence or

Compassionate Release. Accordingly, the Court must dismiss

Backstrom’s motion. There are no “equitable carveouts,” even based on


                                      2
Case 2:13-cr-20597-AJT-MKM ECF No. 177 filed 06/26/20   PageID.751   Page 3 of 4




the Covid-19 pandemic, which would excuse Backstrom’s failure to first

seek relief from the prison’s warden. Alam, 2020 WL 2845694, at *4-*5.

      The Government agrees that Backstrom tested positive for

COVID-19. The medical records obtained from the BOP, however, seem

to contradict Backstrom’s claims that “he got very sick” as he claimed in

his June 10, 2020 letter. (R. 175). The BOP medical records indicate

that Backstrom was “asymptomatic” and placed in quarantine. (Sealed

Exhibit 1, Backstrom BOP Medical Records, Pg. 3).

   Backstrom’s motion should be denied.



                                          Respectfully submitted,

                                          Matthew Schneider
                                          United States Attorney



                                          /s/ Philip A. Ross
                                          Assistant United States Attorney
                                          United States Attorney’s Office
                                          Eastern District of Michigan
                                          211 West Fort Street, Suite 2001
                                          Detroit, MI 48226
                                          Phone: (313) 226-9790
 Dated: June 26, 2020                     Email: Philip.Ross@usdoj.gov




                                      3
Case 2:13-cr-20597-AJT-MKM ECF No. 177 filed 06/26/20   PageID.752   Page 4 of 4




                          Certificate of Service
      I hereby certify that on June 26, 2020, I electronically filed the

foregoing paper with the Clerk of the Court using the ECF system

which will send notification of such filing to the attorneys of record

including: Mark H. Magidson, Esquire.




                                          /s/ Philip A. Ross
                                          Assistant U. S. Attorney
                                          United States Attorney’s Office
                                          Eastern District of Michigan
                                          211 West Fort Street, Suite 2001
                                          Detroit, MI 48226
                                          Phone: (313) 226-9790
                                          Email: Philip.Ross@usdoj.gov




                                      4
